      Case 2:16-cv-00529-GBW-GJF Document 88 Filed 06/27/19 Page 1 of 3




                          IN THE UNITED STATE DISRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LJ DOLIN,                     )
                              )
      Plaintiff,              )
                              )
v.                            )
                              )               Civil Action 2:16-CV-00529-GBW-GJF
THYSSENKRUPP ELEVATOR         )
CORPORATION,                  )
                              )
      Defendant.              )
______________________________)

    PLAINTIFF’S CONSENT MOTION TO PROVIDE SECURITY FOR COSTS ON
           APPEAL AND DEPOSIT FUNDS INTO COURT REGISTRY

       Plaintiff LJ Dolin, by undersigned counsel and pursuant Fed. R. Civ. P 67, and D.N.M.

LR-Civ. 65 and 67, respectfully moves this Court for leave to deposit money into the Court’s

registry as security for costs while on appeal, and as grounds therefore states the following:

   1. On February 5, 2019, the Court entered an Order Granting Defendant’s Motion for

       Summary Judgment (Doc. 72) and Final Order dismissing Plaintiff’s federal claims and

       declining supplemental jurisdiction over Plaintiff’s state claims (Doc. 73).

   2. On February 15, 2019, Defendant filed a Bill of Costs (Doc. 75), and on March 18, 2019,

       the Court entered the Clerk’s Order Settling Costs (Doc. 77) awarding the Defendant the

       amount of $3,988.85.

   3. On March 5, 2019, Plaintiff filed Plaintiff’s Motion for Reconsideration Under Fed. R.

       Civ. P. 59 and 60(b) (Doc. 76) in response to the Order Granting Defendant’s Motion for

       Summary Judgement (Doc. 72) and Final Order (Doc. 73).
  Case 2:16-cv-00529-GBW-GJF Document 88 Filed 06/27/19 Page 2 of 3




4. On May 10, 2019, the Court entered an Order Denying Plaintiff’s Motion for

   Reconsideration (Doc. 82), and on June 5, 2019, Plaintiff filed a Notice of Appeal (Doc.

   83).

5. D.N.M.LR-65.1(b) states that the Court may require an appellant to file a bond or provide

   other security in a form and amount necessary to ensure payment of costs on appeal.

6. Pursuant to Fed. R. Civ. P. 67(a) “[i]f any part of the relief sought is a money judgment

   or the disposition of a sum of money or some other deliverable thing, a party—on notice

   to every other party and by leave of court—may deposit with the court all or part of the

   money or thing, whether or not that party claims any of it. The depositing party must

   deliver to the clerk a copy of the order permitting deposit.” See also D.N.M.LR 67.1.

7. Plaintiff seeks leave to deposit the money judgment for costs in the amount of $3,988.85.

8. As grounds for leave, the referenced amount is contingent on Defendant prevailing,

   which is under dispute pursuant to the Notice of Appeal (Doc. 83).

9. Pursuant to D.N.M LR Civ-7. counsel for Defendant was contacted to obtain consent on

   this motion. Defendant’s counsel Garrett Wozniak responded by indicating that

   Defendant was agreeable to the relief being requested herein.

                                         Respectfully submitted,

                                         ROYBAL-MACK & CORDOVA P.C.

                                         /s/ Amelia P. Nelson
                                         AMELIA P. NELSON
                                         Attorney for Plaintiff
                                         1121 4th Street NW, Suite 1D
                                         Albuquerque, NM 87102
                                         Tel. (505) 288-3500
                                         amelia@roybalmacklaw.com

                                            2
      Case 2:16-cv-00529-GBW-GJF Document 88 Filed 06/27/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 21st day of June 2019, I filed the foregoing pleading electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

       Frank L. Kollman, MD Fed Bar # 01821
       J. Garrett Wozniak, MD Fed Bar # 18919
       Kollman & Saucier, P.A.
       The Business Law Building
       1823 York Road
       Timonium, MD 21093
       Tel. (410) 727-4300
       Fax (410) 727-4391
       gwozniak@kollmanlaw.com

/s/ Amelia P. Nelson
AMELIA P. NELSON




                                                  3
